DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to supplemental amendment filed on 02/23/2022, in which claims 68 and 76 were amended and claims 61-72, 74-80 and 82-83 were presented for further examination.
Claims 61-72, 74-80 and 82-83 are now pending in the application.

Response to Amendments
Applicant amended the independent claims as suggested by examiner by incorporating the limitations of claim 26. By incorporating the suggested limitation into the independent claims, the 101 rejection is overcome and therefore withdrawn.

Reason for Allowance
	The following is an examiner’s statement of reasons for allowance: 
The present application has been thoroughly reviewed. Upon searching a variety of databases, the Examiner respectively submits that claims 61-72, 74-80, and 82-83 (renumbered 1-21) are allowed considering the applicant’s arguments and considering the prior art made of record.
The present application is directed to a method, computer system and a computer program product for construction of reference database accurately representing complete set of data items for faster and tractable classification usage. The closest prior art Skodinis (US 2020/0034490), Hu (US 2014/0330826) and Chiu (US 2018/0203976) alone, or, in combination, “each data item of the complete set having a distance to a data item of the subset that is less than a target difference threshold, wherein the reference database has a classification accuracy equal to the k-th power of one minus the target different threshold, and wherein k is an associated length of each data item.” in conjunction with other features of the independent and dependent claims are not taught nor suggested by the prior art made of record (See PTO-892 and 1449). Skodinis prior art teaches clustering objects based on similarity between the objects, the similarity being based on the distance between the object being less than a threshold. But Skodinis is not using a reference database that is a subset of complete set an that has an accuracy equal to the k-th power of one minus the target different threshold, and wherein k is an associated length of each data item, as required by the claimed invention. Therefore, the pending claims 61-72, 74-80, and 82-83 (renumbered 1-21) are hereby allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAHCEN ENNAJI whose telephone number is (313)446-6572.  The examiner can normally be reached on Monday-Friday 9am-5pm ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 5712724241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LAHCEN ENNAJI/Examiner, Art Unit 2156   


/William B Partridge/Primary Examiner, Art Unit 2183